CUISINE SOLUTIONS, INC.

Executive Incentive Compensation Plan (“EICP”)

 

For fiscal year 2008, each executive officer of the Company (“Executive”) shall
be eligible to receive Bonus Compensation. Bonus Compensation has two
components: “Performance Bonus Compensation” and “Discretionary Bonus
Compensation.” Performance Bonus Compensation shall be determined based upon the
Company’s level of achievement of a defined goal in a specified Performance
Category. Discretionary Bonus Compensation shall be determined by the
Compensation Committee of the Board of Directors, in its sole discretion.

 

I.          PERFORMANCE BONUS COMPENSATION
 

A.    Performance Category. Executive shall be eligible to receive Performance
Bonus Compensation based upon the Company’s performance in the following
Performance Category: EBITDA.

B.   Setting of Performance Target. On or before June 1, the Company’s executive
management (i.e., CEO, President, COO and CFO) shall submit to the Board of
Directors a business plan for the next fiscal year, which shall include a
performance target for EBITDA (the “Performance Target”). Executive management
and the Board of Directors (or its designee) shall meet to discuss the
reasonableness of the target and to make any adjustments required in light of
business conditions. The Board of Directors shall have final authority to set
the Performance Target.



C.    Performance Bonus Calculation. At the end of each fiscal year (or, in the
case of a partial year, on Executive’s last day of employment), actual results
will be compared to the Performance Target set for the year in the Performance
Category. The actual result shall be divided by the Performance Target and the
Executive shall be eligible to earn a Performance Bonus of up to fifty percent
(50%) of the Executive’s then current base salary. For example, if the quotient
is 0.50 (i.e., the Company earned 50% of the Performance Target), the
Executive’s Performance Bonus Compensation earned would be equal to the quotient
of 25% of the Executive’s then current base salary. If the quotient exceeds 1.00
(i.e., the Company earned greater than 100% of the Performance Target), the
“Eligible Bonus Percentage” shall not exceed the dollar amount equal to fifty
percent (50%) of the Executive’s then current base salary.

D.   Summary of Performance Bonus Calculation. If any percentage of the
Performance Target is achieved, a Performance Bonus is deemed to be earned in
the Performance Category, and is calculated as follows:

Eligible Bonus Percentage      x          Eligible Base Salary = Performance
Bonus Compensation

E.   Payment of Performance Bonus Compensation. Any Performance Bonus
Compensation earned by Executive for a fiscal year shall be paid no more than
one week following receipt of the annual audit, less standard withholding and
authorized deductions.

 

II.        DISCRETIONARY BONUS COMPENSATION

In addition to Performance Bonus Compensation, the Board of Directors shall have
the authority to award Executive a Discretionary Bonus. The sum of the
Performance Bonus and the Discretionary Bonus in the aggregate shall not exceed
fifty percent (50%) of the Executive’s Base Salary.  Any Discretionary Bonus
awarded to Executive for a fiscal year shall be paid no more than one week
following receipt of the annual audit, less standard withholding and authorized
deductions. The amount of the Discretionary Bonus, if any, shall be within the
full and complete discretion of the Board of Directors and no amount of
Discretionary Bonus shall be vested or otherwise guaranteed for any fiscal year.